Citation Nr: 1814254	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for service-connected tinnitus and dizziness, currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) rating for service-connected small air-bone gap hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1961 to May 1962.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO decision that denied an increase in a 10 percent rating for tinnitus and dizziness, and denied an increase in a noncompensable rating for small air-bone gap hearing loss.

The Board notes that although the Veteran requested a Board hearing with his
formal appeal, he withdrew this hearing request in July 2016. Accordingly, the
Board will proceed to adjudicate the issues on appeal.

Additionally, on the Veteran's formal appeal he checked a box indicating that he
wished only to appeal particular issues addressed in the Statement of the Case
(SOC). However, a review of the lay statements submitted by the Veteran reveals
that it is unclear as to whether the Veteran wished to appeal both or only one of his
audiological conditions listed above. As such, the Board has interpreted the
Veteran's May 2011 formal appeal to be inclusive of all issues listed in the March
2011 SOC.

In May 2017, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  
This case was previously remanded, primarily for current VA examinations to determine the current level of severity of the service-connected small air-bone gap hearing loss, tinnitus, and dizziness. A VA audiological examination was conducted in June 2017, and a VA ear conditions examination was conducted in December 2017. 

The December 2017 VA examiner indicated that the Veteran had been diagnosed with an ear or peripheral vestibular condition: dizziness (with tinnitus and hearing loss). The examiner opined that the Veteran had symptoms of staggering, hearing impairment and tinnitus that are attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or to another diagnosed condition. However, the VA examiner did not identify the diagnosis, and the Board finds that a supplemental medical opinion is needed.

Medical records on file indicate that the Veteran has previously been diagnosed with Meniere's disease. For example, on VA examination in July 1996, the Veteran complained of decreased hearing, tinnitus, and dizziness. The examiner indicated that testing showed bilateral high frequency sensorineural hearing loss, tinnitus, and vertigo, and diagnosed resolving Meniere's disease. It is not clear whether the Veteran currently has Meniere's syndrome, and service connection has not been established for such disorder.

The Board finds that clarification is needed as to whether the Veteran's service-connected bilateral hearing loss, tinnitus and dizziness are symptoms of a peripheral vestibular disorder, Meniere's syndrome, or another disorder, and if so, whether such disorder is at least as likely as not related to service or a service-connected disability. 

Throughout the rating period on appeal, the Veteran's service-connected tinnitus and dizziness have been rated together as 10 percent disabling under Diagnostic Code 6260, pertaining to tinnitus. His service-connected hearing loss has been rated as noncompensable under Diagnostic Code 6100. The rating schedule provides that Diagnostic Code 6204 is used to rate peripheral vestibular disorders while Diagnostic Code 6205 is used to rate Meniere's syndrome. See 38 C.F.R. § 4.87. These other Diagnostic Codes may potentially be relevant in this case. 

Additionally, in July and December 2016, the Veteran submitted reports of private audiological examinations that reflect bilateral hearing loss. It is unclear from these private treatment records whether the audiologist(s) utilized Maryland CNC testing with regard to the speech discrimination scores reported, as required by 38 C.F.R. § 4.85 (a). These private examination reports therefore are inadequate for rating purposes because they do not specify whether the Maryland CNC speech discrimination test was used. As a result, the Board finds that clarification from the private examiner is necessary to determine whether the Maryland CNC test was used during these examinations. See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

Ongoing relevant medical records should be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for dizziness, hearing loss, tinnitus, or ear conditions. After securing any necessary releases, the AOJ should request any relevant records identified and not yet obtained. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2. Contact Dr. K.S. and the private audiologists who performed audiometric testing on the Veteran (see private medical records submitted in July and December 2016), and ask them to review the results and their reports (a copy of which should be included with the requests) and specify if the Maryland CNC Word List was used in determining the speech discrimination percentage scores in their reports.

Note: The Veteran and his representative are notified that if the Veteran wants VA to use the data from these private reports in evaluating his bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test.

3. Obtain a supplemental medical opinion from the VA examiner who conducted the December 2017 VA ear conditions examination. If that examiner is unavailable, the requested opinion should be obtained from an appropriate medical provider. The examiner should be asked to respond to the following questions based on a review of the record: 

(a) Whether the Veteran's service-connected bilateral hearing loss, tinnitus and dizziness are symptoms of a peripheral vestibular disorder, Meniere's syndrome, or another disorder.

(b) If yes, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that such disorder is related to service.

(c) Provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the diagnosed ear condition resulting in dizziness was caused, or alternatively, aggravated beyond the natural progression of the disorder, by a service-connected disability. 

The Veteran's established service-connected disabilities are: chronic right otitis media, small air-bone gap hearing loss, bilateral perforation of the tympanic membranes, and tinnitus and dizziness.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must indicate why this is so.

4. After undertaking the above development and any additional development deemed necessary, the case should be readjudicated, with consideration of any potentially applicable Diagnostic Codes, to include Diagnostic Codes 6100, 6204, 6205 and 6260. If the benefits sought on appeal remain denied, provide a supplemental statement of the case, followed by an appropriate period of time in which to respond. Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




